
 
EXHIBIT 10.1

RETIREMENT AND CONSULTING AGREEMENT


This Retirement and Consulting Agreement (this “Agreement”), dated April 2,
2008, is entered into by and between The Brink’s Company, a Virginia corporation
(the “Company”), and James B. Hartough (“Consultant”).


RECITALS


WHEREAS, Consultant will retire from employment with the Company effective
June 1, 2008 (the “Commencement Date”); and


WHEREAS, the Company believes that Consultant’s expertise and knowledge will
enhance the Company’s business and the Company wishes to retain Consultant to
perform consulting services and fulfill certain related duties and obligations
under the terms and conditions of this Agreement, commencing on the Commencement
Date;


NOW, THEREFORE, in consideration of (a) the mutual covenants and agreements set
forth in this Agreement, and (b) other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:


1.           Employment Period.
 
(a)           From the date of this Agreement through and until the Commencement
Date (the “Employment Period”), Consultant shall continue as an employee of the
Company as Vice President, Corporate Finance and Treasurer performing his
prescribed duties, and subject to the Company’s policies and requirements
applicable to its employees and to Consultant as an executive officer
thereof.  If Consultant voluntarily terminates his employment with the Company
upon written notice to the Company prior to the Commencement Date, or if
Consultant dies or becomes permanently disabled, the remaining rights and
obligations of the parties under this Agreement shall terminate, including but
not limited to any and all duties and compensation applicable to the consulting
services which otherwise would have applied following the Commencement Date, but
subject to the continuing survival of certain terms as set forth in Section 11
below.  Consultant hereby irrevocably designates June 1, 2008 as his voluntary
retirement date from employment with the Company.


(b)           If Consultant dies or becomes permanently disabled, the remaining
rights and obligations of the parties under this Agreement shall terminate,
including but not limited to any and all duties applicable to the consulting
services which otherwise would have applied following the Commencement Date, but
subject to the continuing survival of certain terms as set forth in Section 11
below.  In this event, any unpaid payments to be provided to Consultant pursuant
to Section 5(c) below shall be accelerated and shall be payable in full, as
applicable, to Consultant within thirty days of the determination of his
permanent disability in accordance with this Agreement, or to Consultant’s
estate within thirty days of Consultant’s death.  For purpose of this Agreement,
the phrase “permanently disabled” shall mean that Consultant is physically or
mentally incapacitated and is therefore unable for a period of six (6)
consecutive months, or for an aggregate of nine (9) months in any twelve (12)
consecutive month period, to perform the essential functions of Consultant’s
position.  Any question as to whether

 
 

--------------------------------------------------------------------------------

 

Consultant is permanently disabled as to which Consultant and the Company cannot
agree shall be determined in writing by a qualified independent physician
mutually acceptable to Consultant and the Company.  If Consultant and the
Company cannot agree as to a qualified independent physician, each shall appoint
such a physician and those two physicians shall select a third who shall make
such determination in writing.  The determination of whether Consultant is
permanently disabled made in writing to the Company and Consultant shall be
final and conclusive for all purposes of the Agreement.


2.           Release of Claims.


(a)           As a material inducement to the Company to enter into this
Agreement, Consultant, on his own behalf and on behalf of his heirs, assigns,
and agents, except as otherwise provided herein, hereby irrevocably and
unconditionally releases, acquits, and forever discharges the Company,
its controlled affiliates, all current and former parent companies,
subsidiaries, divisions, affiliates, related companies, partnerships or joint
ventures, and, with respect to each of them, their predecessors and successors,
and, with respect to each such entity, all of its past and present employees,
respective insurers, representatives, officers, directors, shareholders,
partners, joint ventures, independent contractors, agents,  attorneys, and their
heirs, executors, administrators, successors and assigns, and any other person
acting by, through, under or in concert with any of the persons or entities
listed in this Section, and their successors (collectively referred to herein as
the “Released Parties”) from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys fees and costs actually incurred) of any nature whatsoever
known or unknown, suspected or unsuspected, including, but not limited to,
federal, state or local laws governing payment of wages, including but not
limited to the Fair Labor Standards Act of 1938, as amended, discrimination on
the basis of race, color, sex, religion, marital status, national origin,
handicap or disability, age, veteran status, disabled veteran status,
citizenship status or any other category protected under applicable federal,
state or local law, including, but not limited to, those arising under Section
510 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), the Age Discrimination in Employment Act of 1967, as amended
(“ADEA”), the Civil Rights Act of 1866, as amended, Title VII of the Civil
Rights Act of 1964, as amended, the Consolidated Omnibus Budget Reconciliation
Act of 1986, as amended, and the Americans with Disabilities Act of 1990, any
regulations thereunder, state or federal common law, or any other duty or
obligation of any kind or description whether express or implied; any claim
based on a statutory prohibition or requirement; any claim arising out of or
related to an express or implied contract, including but not limited to
Consultant’s Severance Agreement, dated September 22, 1997 (other than claims
for the payment of Accrued Obligations and Other Benefits under Section 4(c) of
such Severance Agreement), or any other contract affecting terms and conditions
of employment, including, but not limited to, any covenant of good faith and
fair dealing; any tort claims; and any personal gain with respect to any claim
arising under the qui tam provisions of the False Claims Act, 31 U.S.C. § 3730;
any claims relating to the Company’s right to terminate the employment of its
employees or any right to any payment or benefit, whether vested or not, arising
from or under any compensation or incentive plans which Consultant now
participates in, has, owns or holds, or claims to have participated in, have,
own or hold, or which Consultant at any time heretofore has participated in,
owned or held, claimed to have participated

 
2

--------------------------------------------------------------------------------

 

in, have, own or held, or which Consultant at any time hereinafter may
participate in, have, own or hold or claim to participate in, have, own or hold
against the Released Parties, unless the terms of any particular written
compensation plan or written incentive plan or program expressly state
otherwise.  If there is a conflict between this provision and the written terms
of a particular written compensation plan or written incentive plan or program,
the written terms of the applicable written compensation plan or written
incentive plan or program shall prevail.  Both parties acknowledge as a
consequence of this Agreement that any such written compensation plan or written
incentive plan or program shall be construed within the context of a voluntary
termination of employment by Consultant, effective June 1, 2008.


(b)           Consultant represents that he understands the foregoing release,
that rights and claims under the ADEA are among the rights and claims against
the Released Parties he is releasing, and that he is not releasing any rights or
claims arising after the Effective Date of this Agreement.


(c)           Notwithstanding Sections 2(a) and 2(b) herein, this Agreement does
not relinquish Consultant’s rights, if any, under any Company employee benefit
plan(s) covered by ERISA, COBRA, The Brink’s Company Pension Equalization Plan,
any insurance policy or program which would otherwise cover Consultant in the
absence of this release or any other employee benefit plan; however, this
Section does not make any representations as to what rights, if any, Consultant
may have under any such employee benefit plan(s).


(d)           Consultant agrees that, absent compulsion of court order, he will
not directly or indirectly assist any non-governmental third party or other
non-governmental entity in maintaining, proceeding upon, or litigating any claim
of any kind in any forum against any of the Released Parties, unless otherwise
required by applicable law.  With respect to any charges, complaints, or
investigations that have been or may be filed and/or commenced concerning events
or actions relating to Consultant’s employment or separation from employment,
Consultant waives and releases any right he may have to recover in any lawsuit
or proceeding brought by an administrative agency or other person on his behalf
or which includes him in a class.  Additionally, Consultant affirms that he has
not filed any complaints or charges with a court or administrative agency
against any of the Released Parties prior to the execution of this Agreement.


(e)           Nothing in Section 2 should be construed to waive Consultant’s
right to sue the Company for breach of this Agreement.


3.           Release Upon Retirement.  The Company will provide to Consultant,
by May 1, 2008, and Consultant will execute after the Commencement Date and
return to the Company within eight days after the Commencement Date, a Mutual
Release (“Release”) in the form set forth in Exhibit A hereto.


4.           Company Obligations Upon Retirement.

 
3

--------------------------------------------------------------------------------

 


(a)           The Company will take all necessary steps to remove, effective on
the Commencement Date, Consultant as signatory on bank accounts of the Company
and its subsidiaries.  The Company will also remove, effective on the
Commencement Date, Consultant as an officer and signatory of the Company and its
subsidiaries.


(b)           In the event that Consultant is made a party to any suit or claim
or threatened with any suit or claim relating to his employment with the
Company, the Company shall hold him harmless and indemnify him from any and all
costs, fees, expenses, damages or detriments of any kind.
 
5.           Consulting Services.


(a)           Capacity.  Effective on the Commencement Date, the Company retains
Consultant with respect to the business of the Company and its subsidiaries to
be available on reasonable notice and at a mutually agreeable time for a maximum
of ninety (90) days to provide such reasonable advisory and consulting services
as are requested by the Chief Executive Officer or the Chief Financial Officer
of the Company, primarily focusing on providing advice to the Company as
respects Treasury related issues, credit rating agency issues, and other general
financial issues, as well as assistance in transitioning the new Chief Financial
Officer and Treasurer. Such services are not to include day to day management of
the Treasury function, active leadership of any financing or other projects or
active participation in the spinoff of the Brink’s Home Security
subsidiary.  Consultant hereby accepts such position upon the terms and the
conditions set forth herein, and shall perform such services.


(b)           Term and Operation.  The consulting services will commence on the
Commencement Date and shall continue until, and shall end upon, May 30, 2009
(the “Consulting Period”).  This Agreement may be terminated by Consultant in
writing upon ninety (90) days written notice to the Company.  This Agreement
will terminate automatically at the end of the Consulting Period, but subject to
the continuing survival of certain terms as set forth in Section 11
below.  Company may terminate this Agreement upon a material breach of this
Agreement by Consultant which is not cured within fifteen (15) days following
written notice of such breach from Company.


(c)           Compensation.  In consideration of Consultant’s agreement to the
terms of this Agreement, and his performance of the consulting services during
the Consulting Period, the Company will make payments to Consultant in an amount
equal to $22,500.00 per month, as described herein.  The first payment is to be
made on June 2, 2008.  The next six monthly payments thereafter are to be made
on the first business day of each of the next six months.  A final payment in
the amount of $112,500.00 will be made on December 29, 2008.  Payment is to be
made by direct deposit to Consultant’s bank account.  Each such payment will be
a separate payment and not one of a series of payments for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder (“Section 409A”).


(d)           Reimbursement of Expenses.  The Company shall reimburse Consultant
monthly for all reasonable expenses incurred by Consultant in the performance of
 
4

--------------------------------------------------------------------------------


 
Consultant’s duties under this Agreement during the Consulting Period and in
compliance with and subject to the expense reimbursement policies and procedures
of the Company.  Included in such reimbursement shall be Consultant’s necessary
travel and other expenses in connection with his duties as
Consultant.  Consultant shall not be obligated to make any advance to or for the
account of the Company, nor shall Consultant be obligated to incur any expense
for the account of the Company without assurance that the necessary funds for
the discharge of such expense will be provided.  Notwithstanding the foregoing,
all expenses over $5,000.00 to be incurred by Consultant during the Consulting
Period in connection with this Agreement shall require the prior approval of the
Company’s Chief Financial Officer.  Each provision of reimbursement of expenses
or in-kind benefit pursuant to this Section 5(d) will be considered a separate
payment and not one of a series of payments for purposes of Section 409A.


(e)           Section 409A Delay.  Notwithstanding any provisions of this
Agreement to the contrary, if Consultant is a “specified employee” within the
meaning of Section 409A, and determined in accordance with procedures adopted by
the Company, at the time of Consultant’s Separation from Service and if any
portion of the payments or benefits to be received by Consultant under this
Section 5 upon Consultant’s Separation from Service would be considered deferred
compensation under Section 409A, then the following provisions shall apply to
each such portion.


(i)           Each portion of such payments and benefits that would otherwise be
payable pursuant to this Section 5 during the six-month period immediately
following the Commencement Date (the “Delayed Period”) shall instead be paid or
made available on the earlier of (i) the first business day of the seventh month
following the date Consultant incurs a Separation from Service or
(ii) Consultant’s death (the applicable date, the “Permissible Payment Date”).


(ii)           With respect to any amount of expenses eligible for reimbursement
under Section 5(d), such expenses shall be reimbursed by the Company within 60
calendar days (or, if applicable, on the Permissible Payment Date) following the
date on which the Company receives the applicable invoice from Consultant (and
approves such invoice) but in no event later than December 31 of the year
following the year in which Consultant incurs the related expenses.


(iii)           In no event shall the reimbursements or in-kind benefits to be
provided by the Company in one taxable year affect the amount of reimbursements
or in-kind benefits to be provided in any other taxable year, nor shall
Consultant’s right to reimbursement or in-kind benefits be subject to
liquidation or exchange for another benefit.

(iv)           “Separation From Service” shall be deemed to have occurred on the
date on which the level of bona fide services reasonably anticipated to be
performed by Consultant is less than fifty percent of the average level of bona
fide services performed by Consultant during the immediately preceding
thirty-six-month period.

 
5

--------------------------------------------------------------------------------

 
               
 
(f)           Compliance with Code 409A.  It is intended that any amounts
payable under this Agreement and the Company’s and Consultant’s exercise of
authority or discretion hereunder will comply with the provisions of
Section 409A so as not to subject Consultant to the payment of the additional
tax, interest and any tax penalty which may be imposed under Section 409A.  In
furtherance of this interest, to the extent that any provision hereof would
result in Consultant being subject to payment of the additional tax, interest
and tax penalty under Section 409A, the parties agree to amend this Agreement in
order to bring this Agreement into compliance with Code Section 409A; and
thereafter interpret its provisions in a manner that complies with Code
Section 409A.  Notwithstanding the foregoing, no particular tax result for
Consultant with respect to any income recognized by Consultant in connection
with the Agreement is guaranteed, and Consultant will be responsible for any
taxes, penalties and interest imposed on Consultant under or as a result of
Section 409A in connection with the Agreement.


6.           Non-Competition and Non-Solicitation.


(a)           Consultant agrees that during the Employment Period and for a
period of one year following the Commencement Date, he shall not directly or
indirectly:


(i)           enter into, or attempt to enter into, remain within, or otherwise
participate within a Restricted Business (as defined below) in the United States
or other jurisdictions in which the Company or any of its subsidiaries conduct
business or have developed plans to conduct business within one year thereafter
as a principal, partner, joint venturer, employee, consultant, agent, broker,
intermediary, representative, shareholder, investor, officer or director or have
any direct or indirect financial interest, including without limitation, the
interest of a creditor in any form in any business which is in any way directly
or indirectly competitive with or similar to the business or businesses of the
Company as it now exists or may then exist; provided, however, the ownership by
Consultant of stock listed on a national securities exchange of any corporation
conducting such directly or indirectly competing business shall not be deemed a
violation of this Agreement if the Consultant and his associates (as such term
is defined in Regulation 14A of the Securities Exchange Act of 1934 as in effect
on the date hereof) collectively do not own more than an aggregate of one
percent (1%) of the stock of such corporation; or


(ii)           receive any remuneration in any form from any business described
in (i) above; or


(iii)           induce or attempt to persuade any then-current employee, agent,
manager, consultant or director of the Company or any of its subsidiaries to
terminate such employment or other relationship in order to enter into any
business relationship or business combination with the Consultant or any other
person, whether or not in competition with the Company or any of its
subsidiaries; or



 
6

--------------------------------------------------------------------------------

 

 
(iv)           use contracts, proprietary information, trade secrets,
confidential information, customer lists, mailing lists, goodwill, or other
intangible property used or useful in connection with the business of the
Company or any of its subsidiaries; or


(v)           solicit, divert, or take away from the Company or any of its
subsidiaries, or otherwise attempt to establish for Consultant or for any other
person, corporation or other business entity, any business relationship with any
person which is, or during the one year period preceding the Commencement Date
was, a customer, client or distributor of the Company or any of its
subsidiaries.


(b)           For the purposes of this Section 6, a "Restricted Business" shall
mean a person, company, corporation, or other entity, whether existing or to be
formed, engaged or has developed plans to engage in the business of Brink’s,
Incorporated or Brink’s Home Security, including but not limited to armored
transportation of valuables, business and residential security services, cash
logistics, and the secured destruction of documents.


(c)           It is the desire and intent of the Company and Consultant that the
provisions of this Section 6 shall be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought.  Accordingly, if any particular portion of this Section 6
shall be adjudicated to be invalid or unenforceable, this Section 6 shall be
deemed amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such deletion to apply only with respect to the operation of this
Section 6 in the particular jurisdiction in which such adjudication is
made.  The Consultant acknowledges that he has received good and valuable
consideration for the restrictive covenants contained in this Section 6.


(d)           Any breach by Consultant of his obligations under Section 6 shall
be considered a material breach of this Agreement which shall not be considered
curable but shall result in immediate termination of this Agreement and the
Consulting Period, notwithstanding Section 5(b) above.


7.           Confidentiality.


(a)           Consultant will keep in strict confidence, and will not, directly
or indirectly, at any time, disclose, furnish, disseminate, make available or,
except in the course of Consultant’s performance of services for the Company,
use any trade secrets or confidential business and technical information of the
Company or its customers or vendors, without limitation as to when or how
Consultant may have acquired such information.  As used in this Agreement,
“Confidential Information” shall mean and include, without limitation, technical
or business information not readily available to the public or generally known
in the trade, including but not limited to the Company’s selling, manufacturing,
marketing, pricing, distribution and business plans, methods, strategies and
techniques; training, service, security and business policies and procedures;
inventions; ideas; improvements; discoveries; developments; formulations;
specifications; designs; standards; financial data; customer and

 
7

--------------------------------------------------------------------------------

 

 supplier information; vendor and product information; security information;
customer and prospective customer lists; other customer and prospective customer
information; equipment; mechanisms; processing and packaging techniques; trade
secrets and other confidential or business information, knowledge, data and
know-how of the Company, whether or not they originated with Consultant or
information which the Company received from third parties under an obligation of
confidentiality.  Consultant specifically acknowledges that all such
confidential information, whether reduced to writing, maintained on any form of
electronic media, or maintained in the mind or memory of Consultant and whether
compiled by the Company, and/or Consultant, derives independent economic value
from not being readily known to or ascertainable by proper means by others who
can obtain economic value from its disclosure or use, that reasonable efforts
have been made by the Company to maintain the secrecy of such information, that
such information is the sole property of the Company and that any retention,
disclosure or use of such information by Consultant during the term of this
Agreement (except in the course of performing services for the Company) or after
the termination of this Agreement shall constitute a misappropriation of the
Company’s trade secrets.


(b)           Consultant agrees that upon the termination of this Agreement or
the termination of Consultant’s performance of services, for any reason,
Consultant shall return to the Company, in good condition, all property of the
Company, including without limitation, the originals and all copies of any
materials which contain, reflect, summarize, describe, analyze or refer or
relate to any items of information listed in Section 7(a) of this Agreement.  In
the event that such items are not so returned, the Company will have the right
to charge Consultant for all reasonable damages, costs, attorneys’ fees and
other expenses incurred in searching for, taking, removing and/or recovering
such property.


(c)           Any breach by Consultant of his obligations under Section 7 shall
be considered a material breach of this Agreement which shall not be considered
curable but shall result in immediate termination of this Agreement and the
Consulting Period, notwithstanding Section 5(b) above.


8.           Discoveries and Inventions:  Work Made for Hire.


(a)           Consultant agrees that upon conception and/or development of any
idea, discovery, invention, improvement, software, writing or other material or
design that:  (A) relates to the business of the Company, or (B) relates to the
Company’s actual or demonstrably anticipated research or development, or
(C) results from any services performed by Consultant for the Company,
Consultant will assign to the Company the entire right, title and interest in
and to any such idea, discovery, invention, improvement, software, writing or
other material or design.  Consultant has no obligation to assign any idea,
discovery, invention, improvement, software, writing or other material or design
that Consultant conceives and/or develops entirely on Consultant’s own time
without using the Company’s equipment, supplies, facilities, or trade secret
information unless the idea, discovery, invention, improvement, software,
writing or other material or design either:  (i) relates to the business of the
Company, or (ii) relates to the Company’s actual or demonstrably anticipated
research or development, or (iii) results from any work performed by Consultant
for the Company.

 
8

--------------------------------------------------------------------------------

 



(b)           Consultant acknowledges that, to the extent permitted by law, all
work papers, reports, documentation, drawings, photographs, negatives, tapes and
masters therefore, prototypes and other materials (hereinafter, “Items”),
including without limitation, any and all such Items generated and maintained on
any form of electronic media, generated by Consultant during the term of this
Agreement shall be considered a “work made for hire” and that ownership of any
and all copyrights in any and all such items shall belong to the Company.


(c)           All elements of this Section 8 shall apply to and be in full force
and effect during the Employment Period and the one-year period following the
Commencement Date.


9.           Specific Performance.  Consultant acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Sections 6 and 7 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach.  In
recognition of this fact, Consultant agrees that, in the event of such a breach
or threatened breach, as determined in good faith by the Company, in addition to
any remedies at law, the Company, without posting any bond, shall be entitled to
cease making any payments or providing any benefit otherwise required by this
Agreement.


10.           Independent Contractor.  During the Consulting Period, Consultant
will at all times be and remain an independent contractor.  Consultant shall
exercise Consultant’s own judgment as to the manner and method of providing the
consulting services to the Company, subject to applicable laws and requirements
reasonably imposed by the Company.  Consultant acknowledges and agrees that,
during the term of this Agreement commencing with the Commencement Date,
Consultant will not be an employee of the Company or any of its affiliates for
purposes of federal, state, local or foreign income tax withholding, nor unless
otherwise specifically provided by law, for purposes of the Federal Insurance
Contributions Act, the Social Security Act, the Federal Unemployment Tax Act or
any Worker’s Compensation law of any state or country and for purposes of any
benefits provided to employees of the Company or any of its affiliates under any
employee benefit plan currently in effect or which becomes effective during the
term of this Agreement commencing with the Commencement Date. Consultant
acknowledges and agrees that as an independent contractor, Consultant will be
required, during the term of this Agreement, to pay any applicable taxes on the
fees paid to Consultant.  Consultant shall indemnify, hold harmless and defend
the Company for all tax and other liabilities (including, without limitation,
reasonable fees and expenses of attorneys and other professionals) arising out
of or relating to Consultant’s failure to report and pay all employment income
taxes or other taxes due on taxable amounts paid to or on behalf of Consultant
by the Company during the Consulting Period.


11.           Survival.  Subject to any limits on applicability contained
therein, Sections 2, 4, 6, 7, 8, 9, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, and
21 hereof shall survive and continue in full force in accordance with its terms
notwithstanding any termination of this Agreement.

 
9

--------------------------------------------------------------------------------

 



12.           Representations.


(a)           Consultant hereby represents and acknowledges that he has read and
fully agrees with the contents of this Agreement.  Consultant further
acknowledges and agrees that the employment relationship has been terminated in
a particular manner in reliance upon the covenants and assurances contained
herein and that such reliance, covenants and assurances are adequate and
sufficient consideration to be received by Consultant as a result of his
voluntary agreement to execute and to abide by the terms of this Agreement.


(b)           Consultant represents and acknowledges that he has retained or has
had the opportunity to retain counsel concerning this matter, that Consultant
has read and fully understands the terms of this Agreement, or has had it
analyzed by counsel of his choosing, with sufficient time, and that he is aware
of its contents and of its legal effects.


(c)           Consultant represents and acknowledges that he has been afforded
the opportunity to take twenty-one (21) days to consider the waiver of his
rights under the ADEA, prior to signing this Agreement.


(d)           Consultant represents and acknowledges that he has disclosed to
the Company any information in his possession concerning any conduct involving
the Company or its affiliates that he has any reason to believe involves any
false claims to the United States or is or may be unlawful or violates or is
inconsistent with Company policy in any respect.


(e)           Consultant acknowledges and agrees that the consideration provided
him as set forth in Sections 1 and 5 of this Agreement is sufficient to support
the releases provided by him herein.


(f)           In the event it shall be determined that there is any ambiguity
contained in this Agreement, said ambiguities shall not be construed against any
party hereto as a result of such party’s preparation of this Agreement, but
shall be construed in favor or against either of the parties in light of all of
the facts, circumstances and intentions of the parties at the time of the
Effective Date, as defined in this Agreement.


(g)           In the event that any party breaches this Agreement, then the
prevailing party shall be entitled to payment from the breaching party of all
costs and expenses relating to the breach.


(h)           As part of the consideration for the payments as described in this
Agreement, as well as the acceptance of the obligations set forth in the
Agreement, Consultant expressly guarantees and has represented and does hereby
expressly warrant and represent to the Company that:


(i)           he is legally competent and duly authorized to execute this
Agreement and it has been read or explained to him in a language and manner
fully understandable to him; and


 
10

--------------------------------------------------------------------------------

 

 
(ii)           he has not assigned, pledged, or otherwise in any manner
whatsoever sold, hypothecated, or otherwise transferred or pledged, either by
instrument in writing or otherwise, any right, title, interest, or claim which
he has or may have by reason of any claims, damages or otherwise be sustained as
of the execution of this Agreement.


13.           Return of Company Property.  Consultant agrees that as of the
Commencement Date, he will return to the Company all Company documents, property
or equipment (including, but not limited to, computers and computer-related
items, facsimile machines, mobile telephone, and credit card), relating to his
employment or obtained throughout the course of his employment with the Company,
that he has not returned to the Company prior to the Commencement Date.


14.           Effective Date of the Agreement.  Consultant must sign this
Agreement and return it to the Company within twenty-two (22) days after receipt
of the Agreement and shall have seven (7) days from the date he signs it to
revoke his consent to the waiver of his rights under the ADEA in writing
addressed and delivered to the Company official executing this Agreement on
behalf of the Company, which action shall revoke this Agreement in its entirety,
rendering the entire agreement void and unenforceable.  The Agreement will take
effect on the eighth day after Consultant has signed the Agreement, without
revocation (“Effective Date”).


15.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid or
unenforceable in any respect under any applicable law, such invalidity or
unenforceability shall not affect any other provision, but this Agreement shall
be reformed, construed and enforced as if such invalid or unenforceable
provision had never been contained herein.


16.           Complete Agreement.  This Agreement embodies the complete
agreement and understanding between the parties with respect to the subject
matter hereof and effective as of the Effective Date, as defined in Section 14,
and the date preempts any prior understandings, agreements or representations by
or between the parties, written or oral, which may have related to the subject
matter hereof in any way, including but not limited to Consultant’s Severance
Agreement, dated September 22, 1997, which prior understandings, agreements or
representations are hereby terminated, abrogated and rendered null and void in
their entirety.


17.           Counterparts.  This Agreement may be executed in separate
counterparts, each of which shall be deemed to be an original and both of which
taken together shall constitute one and the same agreement.


18.           Successors and Assigns.  This Agreement shall bind and inure to
the benefit of and be enforceable by Consultant, the Company and their
respective successors and assigns, except that neither party may assign any
rights or delegate any obligations hereunder without the prior written consent
of the other party.  Consultant hereby consents to the assignment by the Company
of all of its rights and obligations hereunder to any successor to the

 
11

--------------------------------------------------------------------------------

 

Company by merger or consolidation or purchase of all or substantially all of
the Company’s assets, provided such transferee or successor assumes the
liabilities of the Company hereunder.


19.           Notice.  Where notice is required pursuant to this Agreement, it
shall be made by regular mail to Consultant at James B. Hartough, 13 Twin Lake
Lane, Richmond, Virginia 23229, and to Company, attention General Counsel, The
Brink’s Company, 1801 Bayberry Court, P.O. Box 18100, Richmond, Virginia
23226-8100.  Consultant and the Company agree to provide notice of change of
address immediately, but in no event later than five days after such change of
address is effective.


20.           Choice of Law.  The Agreement shall be governed by and construed
and implemented under the laws of the Commonwealth of Virginia, without regard
to principles of conflicts of law or decisional authority in this regard.  The
parties agree that the state courts located in the County of Henrico, Virginia
or the federal court located in the City of Richmond, Virginia shall have
exclusive jurisdiction in any action, suit or proceeding by or against
Consultant based on or arising out of this Agreement and the parties
hereby:  (a) submit to the personal jurisdiction of such courts; (b) consent to
service of process in connection with any action, suit or proceeding against
Consultant; and (c) waive any other requirement (whether imposed by statute,
rule of court or otherwise) with respect to personal jurisdiction, venue or
service of process.


21.           Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and
Consultant, and no course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.


 



JAMES B. HARTOUGH                 THE BRINK'S COMPANY            
By:  /s/ James B. Hartough
   
By: /s/ Frank T. Lennon
 
James B. Hartough
   
 
 
 
   
 
   Dated:  4/2/08      Dated:  4/2/08  








COMMONWEALTH OF VIRGINIA
)
   
)
ss.:
COUNTY OF HENRICO
)
     

 
 
12

--------------------------------------------------------------------------------


On this 2nd day of April, 2008 before me personally came JAMES B. HARTOUGH, to
me known and known to me to be the individual described in and who executed the
foregoing Agreement, and he duly acknowledged to me that he executed the same.



             
 
 
/s/ Deborah L. Barrett
     
Notary Public
                 

 

 


COMMONWEALTH OF VIRGINIA
)
   
)
ss.:
COUNTY OF HENRICO
)
     

On this 2nd day of April, 2008 before me personally came F. T. Lennon, to me
known and known to me to be the officer who executed the foregoing Agreement on
behalf of THE BRINK’S COMPANY, and he duly acknowledged to me that he executed
the same.
 

             
 
 
/s/ Deborah L. Barrett
     
Notary Public
                 

 
 

 

 
13

--------------------------------------------------------------------------------

 

EXHIBIT A


MUTUAL RELEASE


MUTUAL RELEASE (“RELEASE”) dated as of _______ between The Brink’s Company
(“COMPANY”) and JAMES B. HARTOUGH (“CONSULTANT”):


For and in consideration of the promises set forth in the Retirement and
Consulting Agreement, dated as of April 2, 2008, between CONSULTANT and the
COMPANY, (“AGREEMENT”), the COMPANY hereby releases and forever discharges
CONSULTANT, his heirs, assigns and agents from any claims, acts, damages,
demands, benefits, accounts, liabilities, obligations, liens, costs, rights of
action, claims for relief, and causes of action, in law and in equity, both
known and unknown, which the Company ever had, now has, or might in the future
have against the CONSULTANT for any conduct, action, or failure to act as of the
date of this RELEASE.


The COMPANY has offered CONSULTANT the opportunity to provide services to, and
receive payments from, the COMPANY as a Consultant, under the terms and
conditions set forth in the AGREEMENT.  Such opportunity offered to CONSULTANT
by the COMPANY, which CONSULTANT acknowledges constitutes good and valuable
consideration, will be provided to CONSULTANT in consideration of his
voluntarily signing this RELEASE after the Commencement Date described in the
AGREEMENT and returning the signed RELEASE to the COMPANY’S General Counsel,
without revocation, within eight days after such Commencement Date.  CONSULTANT
is encouraged to consult with an attorney before signing this RELEASE and has
twenty-one (21) days from the date of CONSULTANT’S receipt of the RELEASE to
sign and return it to the COMPANY.  If CONSULTANT does sign this RELEASE, he
will have seven (7) days from the date he signs it to revoke his consent to the
waiver of his rights under the Age Discrimination in Employment Act of 1967, as
amended (“ADEA”), as set forth herein, such revocation to be in writing
addressed and delivered to the COMPANY’S General Counsel, which action shall
revoke this RELEASE in its entirety, rendering the entire RELEASE void and
unenforceable.  The RELEASE will take effect on the eighth day after Consultant
has signed the RELEASE, without revocation (the “RELEASE EFFECTIVE DATE”).


As a material inducement to the COMPANY to enter into this RELEASE, CONSULTANT,
on his own behalf and on behalf of his heirs, assigns, and agents, except as
otherwise provided herein, hereby irrevocably and unconditionally releases,
acquits and forever discharges the COMPANY, its controlled affiliates, all
current and former parent companies, subsidiaries, divisions, affiliates,
related companies, partnerships or joint ventures, and, with respect to each of
them, their predecessors and successors, and, with respect to each such entity,
all of its past and present employees, respective insurers, representatives,
officers, directors, shareholders, partners, joint ventures, independent
contractors, agents, attorneys, executors, administrators, successors and
assigns, and any other person acting by, through, under or in concert with any
of the persons or entities listed in this paragraph, and their successors
(collectively referred to herein as “RELEASED PARTIES”) from any and all
charges, complaints, claims, liabilities,

 
 

--------------------------------------------------------------------------------

 

obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys fees and costs actually incurred) of any nature whatsoever known or
unknown, suspected or unsuspected, including, but not limited to, federal, state
or local laws governing payment of wages, including, but not limited to, the
Fair Labor Standards Act of 1938, as amended, discrimination on the basis of
race, color, sex, religion, marital status, national origin, handicap or
disability, age, veteran status, disabled veteran status, citizenship status or
any other category protected under applicable federal, state or local law,
including, but not limited to, those arising under Section 510 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the ADEA, the
Civil Rights Act of 1866, as amended, Title VII of the Civil Rights Act of 1964,
as amended, the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended, and the Americans with Disabilities Act of 1990, any regulations
thereunder, state or federal common law, or any other duty or obligation of any
kind or description whether express or implied; any claim based on a statutory
prohibition or requirement; any claim arising out of or related to an express or
implied contract, including but not limited to Consultant’s Severance Agreement,
dated September 22, 1997, or any other contract affecting terms and conditions
of employment, including, but not limited to, any covenant of good faith and
fair dealing; any tort claims; and any personal gain with respect to any claim
arising under the qui tam provisions of the False Claims Act, 31 U.S.C. § 3730;
any claims relating to the COMPANY’s right to terminate the employment of its
employees or any right to any payment or benefit, whether vested or not, arising
from or under any compensation or incentive plans which CONSULTANT now
participates in, has, owns or holds, or claims to have participated in, have,
own or hold, or which CONSULTANT at any time heretofore has participated in,
owned or held, claimed to have participated in, have, own or held, or which
CONSULTANT at any time hereinafter may have, participate in, own or hold or
claim to have, participate in, own or hold against the RELEASED PARTIES unless
the terms of any particular written compensation plan or written incentive plan
or program expressly state otherwise.  If there is a conflict between this
provision and the written terms of a particular written compensation plan or
written incentive plan or program, the written terms of the applicable written
compensation plan or written incentive plan or program shall prevail.  Both
parties acknowledge as a consequence of this Agreement that any such written
compensation plan or written incentive plan or program shall be construed within
the context of a voluntary termination of employment by CONSULTANT, effective
June 1, 2008.


Notwithstanding the paragraphs of this RELEASE set forth above, this RELEASE
does not relinquish CONSULTANT’S rights, if any, under any COMPANY employee
benefit plan(s) covered by ERISA, COBRA, The Brink’s Company Pension
Equalization Plan, any insurance policy or program which would otherwise cover
Consultant in the absence of this release or any other employee benefit plan;
however, this RELEASE does not make any representations as to what rights, if
any, CONSULTANT may have under any such employee benefit plan(s).


CONSULTANT expressly acknowledges that the foregoing RELEASE is intended to
include and does include in its effect without limitation all claims which
CONSULTANT does not know or suspect to exist in his favor against the RELEASED
PARTIES at the time of

 
2

--------------------------------------------------------------------------------

 

execution of the RELEASE and that this RELEASE contemplates the extinguishment
of any such claims.
 
CONSULTANT represents that he understands the foregoing RELEASE, that rights and
claims under the ADEA are among the rights and claims against the COMPANY he is
releasing, and that he is not releasing any rights or claims arising after the
RELEASE EFFECTIVE DATE.


CONSULTANT agrees that, absent compulsion of court order, he will not directly
or indirectly assist any non-governmental third party or other non-governmental
entity in maintaining, proceeding upon, or litigating any claim of any kind in
any forum against any of the RELEASED PARTIES, unless otherwise required by
applicable law.  With respect to any charges, complaints or investigation that
have been or may be filed and/or commenced concerning events or actions relating
to CONSULTANT’S employment or separation from employment, CONSULTANT waives and
releases any right he may have to recover in any lawsuit or proceeding brought
by an administrative agency or other person on his behalf or which includes him
in a class.  Additionally, CONSULTANT affirms that he has not filed any
complaints or charges with a court or administrative agency against any of the
RELEASED PARTIES prior to the execution of this RELEASE.


IN WITNESS WHEREOF, the parties have executed this MUTUAL RELEASE as of the date
and year first above written.
 
 

JAMES B. HARTOUGH                 THE BRINK'S COMPANY            
By: 
   
By: 
 
James B. Hartough
   
 
 
 
   
 
   Dated:       Dated:   

 
 
                                  




WAIVER


BY SIGNING BELOW, THE UNDERSIGNED CONSULTANT HEREBY IRREVOCABLY ELECTS TO WAIVE
THE 21-DAY PERIOD REFERRED TO IN THE SECOND PARAGRAPH OF THE ABOVE MUTUAL
RELEASE.

 
________________________________
JAMES B. HARTOUGH


Dated:___________________________

 
3

--------------------------------------------------------------------------------

 



COMMONWEALTH OF VIRGINIA
)
   
)
ss.:
COUNTY OF HENRICO
)
     

On this _______day of ____________________, 2008 before me personally came
JAMES B. HARTOUGH, to me known and known to me to be the individual described in
and who executed the foregoing Agreement, and he duly acknowledged to me that he
executed the same.
 
 

             
 
 
 
     
Notary Public
                 

 

 
COMMONWEALTH OF VIRGINIA
)
   
)
ss.:
COUNTY OF HENRICO
)
     

On this _______ day of ____________________, 2008 before me personally came
____________________, to me known and known to me to be the officer who executed
the foregoing Agreement on behalf of THE BRINK'S COMPANY, and he duly
acknowledged to me that he executed the same.
 

             
 
 
 
     
Notary Public
                 

 
 
 
4

--------------------------------------------------------------------------------

 
